  Case 17-23819-GLT           Doc 344      Filed 01/30/20 Entered 01/30/20 13:38:22               Desc Main
                                          Document      Page 1 of 1

                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In Re:                                                     Bankruptcy No. 17-23819-GLT
Cyrilla Landscaping & Supply Co., Inc.,
        Debtor(s)
                                                           Chapter 7
Eric E. Bononi, Trustee,
        Movant                                             Related to Document No. 269, 336
                      v.
        No Respondent(s)


                                               REPORT OF SALE

        AND NOW, comes Eric E. Bononi, Chapter 7 Trustee, and files the within Report of Sale. Movant
respectfully represents as follows and declares under penalty of perjury:

        1. On October 10, 2019, an Application to Employ Sherman Hostetter and Hostetter Auctioneers as
            Auctioneer to Conduct Piecemeal Auction Sale was approved. Various Parties purchased property
            described as Equipment, Tools, and Inventory by auction on November 7, 2019.
        2. Movant motioned the Court to Employ Sherman Hostetter and Hostetter Auctioneers as Auctioneer to
            Conduct Piecemeal Auction Sale on September 18, 2019 and the motion was granted on October 10,
            2019.
        3. The Gross proceeds of $222,878.60 was received on August 6, 2019. The Trustee received
            $159,870.44 for the Bankruptcy Estate of which $20,925.38 will go to the secured creditor,
            Caterpillar Financial Services Corporation, leaving a balance of $181,691.53 for the Bankruptcy
            Estate.
        4. The balance of $222,878.60 has auction fees and expenses. A copy of the settlement sheet is attached
            hereto.

                                                              Respectfully submitted,
DATE: January 30, 2020
                                                               /s/ Eric E. Bononi
Prepared by:                                                  Eric E. Bononi, Esquire
Eric E. Bononi, Esq.                                          20 N. Pennsylvania Ave, Suite 201
                                                              Greensburg, PA 15601-2337
                                                              bankruptcy@bononilaw.com
                                                              (724) 832-2499
                                                              PA ID# 44730
